Citation Nr: 0707046	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-20 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel








INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  The veteran was diagnosed and treated for viral hepatitis 
in 1973 while in service.

2.  The veteran is currently diagnosed with hepatitis C.

3.  A clear preponderance of the evidence is against a 
finding that hepatitis C is associated with service and not 
the result of misconduct etiology.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter in August 2004.  The 
originating agency specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
specifically asked to submit any evidence in his possession 
that pertains to his claim.  Therefore, the Board finds that 
he was provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains, statements from 
the veteran, January 1986 Report of Operation Delta Medical 
Center, a DD214, Administrative Discharge Packet which 
includes a June 1973 separation examination and February 1973 
to June 1973 urinalysis screening, military personnel 
records, a January 2005 VA Opinion, and VA treatment records 
for February 2004 to June 2005, December 2003 to September 
2004, January 1986 to February 1986, and September 1986 to 
January 1987.  The Board finds that VA has satisfied its duty 
to notify and assist.  All obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and no additional 
pertinent evidence would need to be obtained for a fair 
disposition of this appeal.  The Board is unaware of any such 
evidence and is satisfied that VA has complied with its duty 
to assist the veteran in the development of the facts 
pertinent to this claim.

In light of the Board's denial of the appellant's claim, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not unfairly 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

However, direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  The isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability, such disability will be considered 
the result of the veteran's willful misconduct.  See 
38 C.F.R. § 3.301 (2006).  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed. Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or nonprescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 U.S.C.A. §§ 105, 110, 1121, 1110, 
1301, 1521(a) (West 2002); 38 C.F.R. § 3.301 (2006).

The veteran has been given a diagnosis of hepatitis C; 
however, the earliest date of onset is unclear.  VA treatment 
records indicate that he was diagnosed and receiving 
treatment in March 2004.

The veteran contends that he acquired hepatitis C during his 
military service and points to a 1973 diagnosis and treatment 
for hepatitis during service in support of his assertion.  
The veteran's medical records do confirm that he was 
diagnosed and treated for viral hepatitis in service.  

During service, the veteran's discharge was recommended 
because of his drug abuse.  The record indicates that he 
tested positive for morphine and barbiturates during service 
and that he continued to suffer years of addiction after 
service.  The veteran's December 2003 VA treatment records 
noted the veteran's statement that his addiction problems had 
ended eight years earlier which would have been in 1995 
approximately.  

In 1986, the veteran suffered a gunshot wound to his lower 
back which 
damaged his spinal cord.  The evidence of record on this 
injury, which required surgery and subsequent medical care, 
does not show any diagnosis or treatment related to 
hepatitis, but it does indicate that the veteran received a 
blood transfusion after his June, 1986 surgery.

The veteran was examined by a VA physician in January 2005.  
In his report, the physician noted the veteran's prior drug 
use as well as his post service blood transfusion.  Although 
the exact type of hepatitis in 1973 was not documented, the 
VA physician concluded from all the evidence of record that 
"it is more likely than not that the etiology of the 
veteran's current hepatitis C was due to drug abuse or his 
blood transfusion in 1986."

A VA physician recommended in May 2005 that additional 
records should be obtained to verify if, in fact, the veteran 
had hepatitis C during service.  This was after the veteran 
showed him selective service medical records.  However, the 
January 2005 VA physician reviewed all available service 
medical records prior to rendering an opinion.  It could not 
be determined that hepatitis C had its onset in service.  
Moreover, the veteran's progressive and frequent use of drugs 
in service and post service is clearly documented in the 
record to such an extent that even if the veteran's hepatitis 
C had begun in service, service connection would be barred 
because drug abuse was a likely cause.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.301.

Accordingly, the veteran's disability, whether it was caused 
by a post service event or by his in service drug abuse, is 
not related to service.




ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


